Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 1 of 30




               EXHIBIT B
     Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 2 of 30



Hon. William J. Cahill (Ret.)
JAMS
Two Embarcadero Center
Suite 1500
San Francisco, California 94111
Tel: 415-982-5267
sschreiber@jamsadr.com


                          JAMS REFERENCE NO.1100088763

                                                 FINAL ARBITRATION AWARD
REDAPT, INC.,
                  Claimant,
V.

QCT, LLC,
                 Respondent.



Place of Arbitration: JAMS Offices, San Francisco, California

Dates of Arbitration Hearing: October 22 through October 26, 2018

Date of Interim Arbitration Award: January 14, 2019

Date of Final Arbitration Award: April 12, 2019

         The undersigned arbitrator, Judge William Cahill (Ret.) of JAMS was appointed as

Arbitrator to this proceeding in accordance with paragraph 6 of the parties' agreement to

arbitrate "any business tort claims or causes of action," executed on May 9, 2017. See,

Report of Preliminary Hearing and Scheduling Order No. 1, , 4 ("SO No. l "). The parties

further agreed that California substantive law and JAMS Rules and Procedures apply to

this proceeding. SO No. 1,, 9.



                                             1
    Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 3 of 30



        The Arbitrator has considered all pleadings, testimony and exhibits and makes the

following findings of facts and law. Any disparity between the Arbitrator's findings and

the position of the parties is the result of the Arbitrator's evaluation of the credibility,

relevance, and weight of the evidence.

L       Background

        Respondents QCT, LLC and QCH (collectively, "Quanta") manufacture notebook

computers, servers and other types of computer equipment. Customers obtain Quanta's

products either directly from Quanta or from resellers or system integrators. Claimant

Redapt, Inc. ("Redapt") is a reseller/system integrator of computer products.

        In 2012 Quanta issued a press release stating that it was launching a "Premier

Channel Partner" ("PCP") program under which "pre-selected" "channel partners" (e.g.,

resellers) would obtain "enhanced benefits" including "deal registration," "rebates" and

marketing development funds ("MDF"). Trial Exhibit ("Ex") 1. Quanta employee

Nelson Wang and Redapt sales personnel discussed Quanta's interest in having Redapt

resell Quanta's products to Redapt customers. Mr. Wang made a presentation to Redapt's

staff and sent a document outlining Quanta's PCP program. Ex. 4. Mr. Wang promised

that Redapt would "be treated specially, having at least all the benefits lined out in the

program," but acknowledged that the program documentation that he sent to Redapt

lacked the "lengthy legal documents" that other OEM's produced. Ex 3. Redapt

completed the "partner program form," returned it to Quanta and asked if it needed to "do

anything else to get [Redapt] fully set up and ready to go." Id. Mr. Wang stated that the


                                                2
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 4 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 5 of 30
  Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 6 of 30



       In 2014, Uber was expanding its data center and, according to Quanta, Uber

emailed Quanta from a link on Quanta's website to request information on Quanta

products, although no direct sales occurred as a result of the inquiry. RT 661: 18-662:1.

Instead, Quanta sold its product to Kovarus, another reseller/systems integrator, for resale

to the Uber data centers. RT 662:2-12. Quanta stated that Kovarus wanted to "register"

the Uber deal with Quanta, but Quanta refused because Uber had already been in contact

with Quanta directly. RT 663:9-17.

       Redapt had also been working on Uber' s datacenter expansion, using Dell

equipment. RT 276:25-277:10. Redapt testified that because of a connection between

Redapt sales personnel and Amir Amiri. the Uber procurement manager, Redapt was the

sole reseller working on the Uber datacenter. RT 275 :24-276: 15. Uber determined that it

should diversify and use multiple resellers and OEMs for the project and Redapt claims

that it suggested that Uber buy product from Quanta. RT 280:9-281 :20. In September of

2014, Redapt contacted William Chen from Quanta to obtain a quote on the bill of

materials ("BOM") employed for the Uber data center, but Redapt did not inform Quanta

that the end customer was Uber. Ex. 19. Quanta provided a quote, but Redapt altered the

specs and Quanta provided a revised quote in January of 2015. Id. Redapt was unhappy

with the pricing and complained that the end customer was able to get cheaper pricing

from a different reseller. Id. Redapt then revealed that Uber was the customer and that

Kovarus was the reseller. Id. Quanta immediately agreed to match the price it offered to

Kovarus, but asked Redapt to wait until a pending order closed before Redapt informed

Uber. Id. Mr. Chen testified that he gave Redapt the same pricing Kovarus received
                                             5
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 7 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 8 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 9 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 10 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 11 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 12 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 13 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 14 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 15 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 16 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 17 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 18 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 19 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 20 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 21 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 22 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 23 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 24 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 25 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 26 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 27 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 28 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 29 of 30
Case 3:19-cv-02808-JCS Document 1-3 Filed 05/22/19 Page 30 of 30
